Exhibit 10.1
(COMSCORE LOGO) [w73643w7364300.gif]
April 1, 2009
Mr. Kenneth J. Tarpey
1452 Mayhurst Blvd.
McLean, VA 22102
Dear Ken:
On behalf of comScore, Inc., I am pleased to offer you the position of Chief
Financial Officer with an anticipated start date of April 20,2009. We are
confident that you will play a key role in comScore’s continued success while
helping us remain a leader in the provision of innovative and valuable marketing
solutions.
In this position you will report to Magid Abraham, Chief Executive Officer, and
will work from comScore’s offices located in Reston, VA.
Your base salary will be $12,500.00 Semi-Monthly (equivalent to an annual salary
of $300,000.00), payable in accordance with comScore’s standard payroll practice
and subject to applicable payroll deductions and withholdings.
You will be awarded 85,000 restricted shares of comScore’s common stock (the
“Initial Restricted Stock Award”) by comScore’s Board of Directors (or
Compensation Committee thereof) simultaneously with the execution hereof. The
shares governed by the Initial Restricted Stock Award shall subject to a right
of repurchase over a 4 year period, which -right will be waived in equal yearly
installments, beginning on the start date of your employment provided above. In
the event your employment with comScore ends before your shares of Initial
Restricted Stock Award are fully vested, you will forfeit the unvested portion
as of the date of your separation as provided in the applicable equity incentive
agreement and plan issued to you with your award. Any Restricted Stock awarded
by comScore will be governed by the comScore, Inc. 2007 Equity Incentive Plan
and related agreement.
In addition, subject to approval by comScore’s Board of Directors, during the
Board meeting at which the approval of discretionary performance-based equity
incentive awards is scheduled to take place in 2010, you will be eligible for
restricted shares of comScore’s common stock (a “Bonus Restricted Stock Award”)
with the value of up to 175% of the salary earned during 2009. The allocation of
such shares will be determined by goals set by the Compensation Committee of
comScore’s Board of Directors. 25% of the shares awarded will be made without
restriction in the first calendar quarter of 2010, and the remaining 75% of the
shares awarded will be subject to a right of repurchase, which will be waived in
equal yearly installments over the next 3 years. In the event your employment
with comScore ends before the restrictions on your Bonus Restricted Stock Award
are lifted other than due to your termination without Cause by comScore as
provided below, you will forfeit the restricted portion of your Bonus Restricted
Stock Award as of the date of your separation as provided in the applicable
equity incentive

 



--------------------------------------------------------------------------------



 



Mr. Kenneth J. Tarpey
April 1, 2009
Page | 2
agreement and plan issued to you with your award. Any Restricted Stock awarded
by comScore will be governed by the comScore, Inc. 2007 Equity Incentive Plan
and related agreement. Subject to approval by comScore’s Board of Directors, the
2010 performance cash bonus and Bonus Restricted Stock Award targets for your
position will revert back to 50% of salary earned and 100% of salary earned
respectively, which we anticipated will be made in 2011.
In the event of a change in control (defined as an acquisition of at least 50%
of the voting control of comScore, a sale or merger of comScore or the sale of
substantially all of the assets of comScore), the right of repurchase
restrictions on all Restricted Stock Awards made to you pursuant to this letter
will lapse. comScore’s Board of Directors has agreed that this same change of
control vesting provision would apply to future equity grants to the individual
holding the position of Chief Financial Officer, and the Company will issue
future equity grants containing such provision, unless such approach is
otherwise amended by comScore’s Board of Directors.
In the event of a termination without Cause by comScore, you will be provided
with a lump-sum severance payment of 6 months’ base salary as then in effect,
and the right of repurchase with respect to any Bonus Restricted Stock Award
which have been granted to you prior to the date of such termination shall be
waived for 50% of the initial portion of each Bonus Restricted Stock Award made
to you with a right of repurchase, subject to you signing and not revoking a
release of claims with comScore in a form reasonably acceptable by comScore (the
“Release”). The Company shall have the right to terminate Executive’s employment
with the Company at any time for Cause by providing Executive written notice.
“Cause” for termination shall mean: (a) commission of any act of dishonesty,
embezzlement, theft or fraud with respect to the Company; (b) indictment, plea
of nolo contendere or conviction, of any felony or of any crime involving
dishonesty; (c) material breach of Executive’s duties to the Company, including
repeated unsatisfactory performance of job duties; or (d) material breach by
Executive of this Agreement, any Exhibit hereto or any written Company policy.
In the event Executive’s employment is terminated at any time for Cause, he will
not be entitled to severance pay, pay in lieu of notice or any other such
compensation. With regard to a breach or violation of Sections (c) or (d) above,
Executive shall have a 30-day opportunity to cure following written notice of
such breach or violation if such breach or violation is reasonably susceptible
of cure (except upon the subsequent occurrence of a substantially similar event,
in which case such second event will constitute “Cause” without any requirement
for a cure period).
The receipt of any severance payment under this letter will be subject to you
signing and not revoking the Release. No severance shall be paid or provided
until the Release becomes effective, which must occur within sixty (60) days
following your termination of employment. Subject to any payment delay necessary
to comply with Section 409A (as defined below), your severance payment shall be
paid by in cash and in full on the first business day following effectiveness of
the Release. If you die before all amounts have been paid, such unpaid amounts
will be paid to your designated beneficiary, if living, or otherwise to your
personal representative in a lump-sum payment (less any withholding taxes) as
soon as possible following your death.
comScore intends that all severance payments made under this letter comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and any

 



--------------------------------------------------------------------------------



 



Mr. Kenneth J. Tarpey
April 1, 2009
Page | 3
guidance promulgated thereunder (“Section 409A”) so that none of the payments or
benefits will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Specifically, the
severance benefits are intended to be exempt from the requirements of
Section 409A under the short-term deferral rule set forth under Section 409A.
If, at the time of your termination of employment, you are a “specified
employee” within the meaning of Section 409A and the severance benefits payable
under this letter, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”), payment of such Deferred Payments will be
delayed to the extent necessary to avoid the imposition of the additional tax
imposed under Section 409A, which generally means that you will receive payment
on the first payroll date that occurs on or after the date that is 6 months and
1 day following your termination of employment. You and comScore agree to work
together in good faith to consider amendments to this letter and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to you under Section 409A. In no event will comScore reimburse you for any taxes
that may be imposed on you as a result of Section 409A.
During your employment, you are eligible to participate in comScore’s standard
benefits such as medical insurance, life insurance, sick leave, 401k and paid
time off consistent with any eligibility requirements and standard company
policy. comScore’s current vacation policy provides three (3) weeks paid
vacation per year, earned on an accrual basis. The accompanying benefits
brochure provides additional benefits information. Detailed benefits information
will be provided in the comScore Employee Guide and in Summary Plan
Descriptions, which will be available for your review on the first day of your
employment.
On your first day of employment, we will provide for your review a copy of a
comScore Employee Guide via comScore’s intranet. As a comScore employee, you
will be expected to abide by comScore’s rules and policies and acknowledge in
writing that you have read the comScore Employee Guide. In addition, you are
required to sign and comply with the attached At Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement which, among other
things, prohibits unauthorized use or disclosure of comScore’s proprietary
information. Please keep in mind that your employment will be at-will, which
simply means that either you or comScore may terminate the relationship at any
time for any reason, with or without cause.
By signing below, you acknowledge that you have apprised comScore of any and all
contractual obligations that you may have that would prevent you from working at
comScore, or limit your activities with comScore, including but not limited to
any non-competition obligations to past employers.
The terms described in this letter, if you accept this offer, will be the terms
of your employment and supersede any other agreements or promises made to you by
anyone from comScore regarding these terms. This letter can only be modified by
a written agreement signed by you and an authorized official of comScore. This
offer is contingent upon you submitting the legally required proof of your
identity and authorization to work in the United States, and upon the completion
and satisfactory review of a background check.

 



--------------------------------------------------------------------------------



 



Mr. Kenneth J. Tarpey
April 1, 2009
Page | 4
This letter will be governed by the laws of the Commonwealth of Virginia, and
each party hereby consents to the personal jurisdiction of the state and federal
courts located in Virginia for any lawsuit filed there arising from or relating
to this Agreement.
If either party hereto brings any action to enforce his or its rights hereunder,
the prevailing party in any such action shall be entitled to recover his or its
reasonable attorneys’ fees and costs incurred in connection with such action.
If you wish to accept this offer, please return a signed copy of this letter to
me. You may fax your signed offer letter to me at 703-376-6662.
We are very excited about the possibility of you joining comScore. We hope that
you will accept this offer and help us in making comScore all it can be, to the
lasting credit and economic benefit of us all.
Best Regards.
-s- Magid Abraham [w73643w7364301.gif]
Magid Abraham
Chief Executive Officer
ACKNOWLEDGEMENT:
In response to this offer of employment please sign one only.
/s/ Kenneth J. Tarpey             I gladly accept the offer of employment.
                                        I do not accept the offer of employment.

 